Citation Nr: 0721776	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral 
neuropathy, claimed as secondary to exposure to herbicides.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2006, a statement of the 
case was issued in May 2006, and a substantive appeal was 
received in June 2006.  The veteran testified at a hearing 
before the Board in November 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Bilateral peripheral neuropathy

The veteran has claimed a feeling in his legs like worms 
crawling under his skin.  A November 2005 VA outpatient 
treatment records reflects an assessment of neuropathy versus 
anxiety, without a clear diagnosis.  At the November 2006 
Board hearing, the veteran's representative explained that 
the veteran was pre-diabetic, and that unidentified medical 
providers were likely going to diagnosis diabetes mellitus.  
To date, the veteran has not submitted any medical diagnosis 
of diabetes mellitus nor has he claimed entitlement to 
service connection for diabetes mellitus, and it is unclear 
whether the veteran intended to eventually claim entitlement 
to service connection for peripheral neuropathy as secondary 
to any diabetes mellitus.  In any event, in light of the 
possible diagnosis of neuropathy in November 2005, the 
veteran should be scheduled for a VA examination to assess 
the nature and etiology of any claimed bilateral peripheral 
neuropathy.

PTSD

In support of his claim of service connection for PTSD, the 
veteran has claimed exposure to rocket and mortar attacks 
during service in Vietnam.  At the November 2006 Board 
hearing, the veteran provided specific details regarding a 
rocket and mortar attack that occurred on April 8, 1970, in 
Long Binh.  He claims that on this date he was scheduled to 
leave Vietnam, and was waiting for an aircraft to show up to 
take him out of Vietnam, and the rocket and mortar attack 
occurred.  The veteran also claims that while at Bearcat, 
with the 222nd Assault Helicopter Company from April 1969 to 
April 1970, there were multiple rocket and mortar attacks.  
The RO's attention is directed to the November 2006 
transcript for specific details and information.  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact the [U.S. Army and Joint Services Records Research 
Center]."  Based on the information provided by the veteran, 
the RO should attempt to obtain corroborating evidence of the 
veteran's alleged stressor.

If a claimed stressor is verified, the veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed PTSD.

The Board also notes that in February 2007, the veteran 
submitted a medical evaluation dated in February 2007 from 
Western Carolina Psychiatric Association of Self Memorial 
Hospital, which reflects a diagnosis of PTSD.  Along with the 
additional development requested hereinabove, the RO is 
instructed to review such evidence upon readjudicating the 
veteran's claim.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

Bilateral hearing loss & tinnitus

At the November 2006 hearing, the veteran submitted a July 
2006 audiological examination from Greenwood E.N.T. 
Association, and waived AOJ consideration of such evidence.  
See id.  Pure tone test results revealed a mild dropping to 
severely profound high frequency sensorineural hearing loss 
in the right ear and mild to moderate high frequency 
sensorineural hearing loss in the left ear.  The veteran also 
voiced subjective complaints of tinnitus.  Based on receipt 
of such evidence and November 2006 testimony, the veteran 
should be scheduled for a VA examination to assess the nature 
and etiology of his claimed bilateral hearing loss and 
tinnitus disabilities.  

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to all issues on appeal.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claims must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).


Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current bilateral 
peripheral neuropathy.  A pertinent 
medical history should be obtained.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, the examiner should opine as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current bilateral 
peripheral neuropathy, is causally 
related to service or any incident 
therein.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.

3.  The RO should prepare a summary of 
all stressors alleged by the veteran, to 
include the enemy rocket and mortar 
attack on April 8, 1970, in Long Binh.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, personnel records, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  

4.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA PTSD examination.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

5.  The veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he currently suffers from 
bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385, and 
tinnitus.  If so, the examiner should 
offer an opinion as to whether any such 
hearing loss or tinnitus is causally 
related to service.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

6.  The RO should review the claims 
files, to include additional evidence 
received by the Board in February 2007, 
and any other evidence received since the 
most recent statement of the 
case/supplemental statement of the case, 
and determine if the benefits sought on 
appeal are warranted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


